Citation Nr: 0433352	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a heart disability has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1944 to April 
1945.     

By an April 1945 decision, the RO denied the veteran's 
original claim for service connection for a heart disability.  
The veteran was notified of the denial of the claim that same 
month, but did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied the veteran's petition to reopen his 
claim for service connection for a heart disability.  The 
veteran filed a notice of disagreement (NOD) later that 
month.  A statement of the case (SOC) was issued in June 
2003, and the veteran filed a substantive appeal in July 
2003.  

In September 2004, the Board received additional evidence 
from the veteran consisting of a statement from the veteran.  
Although a specific waiver of RO jurisdiction did not 
accompany that evidence, the Board notes that the veteran and 
his representative clearly desire the Board to consider the 
evidence, directly, in adjudicating the matter on appeal.  
Moreover, in any event, neither the current version of 38 
C.F.R. § 20.1304, nor the holding in the Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (in which provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were held to be invalid) 
requires a waiver under these circumstances.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See            38 C.F.R. § 20.800 (2004).

In November 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.    

Also in November 2004, the undersigned VLJ granted the 
veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002);    38 C.F.R. § 
20.900(c) (2004). 
For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the veteran's petition to reopen his claim for 
service connection for a heart disability, is warranted.  

Initially, the Board notes that regardless of the nature of a 
pending claim, VA has a continuing duty to assist the veteran 
in obtaining pertinent medical evidence of which it has been 
placed on notice, particularly from Federal facilities.  See           
38 U.S.C.A § 5103A(a),(c) (West 2002); 38 C.F.R. 3.159(c)(2) 
(2004).  In the instant case, the record reflects that there 
are outstanding VA medical records that the RO has not yet 
obtained, or attempted to obtain, in connection with the 
petition to reopen.  Specifically, in his August 2001 
petition to reopen, the veteran stated that he had been 
undergoing treatment for the claimed heart condition at the 
VA Medical Center (VAMC) in Martinsburg, West Virginia, over 
the course of the previous five years.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Martinsburg VAMC since 
January 1996, following the procedures prescribed in 
38 C.F.R. § 3.159(c) (2004) as regards requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

As a final point, the Board notes that, during the November 
2004 hearing, the veteran's representative argued that the 
veteran's claim merits de novo consideration on the basis of 
the VA General Counsel's opinion in OGC Prec.Op. 3-2003 (July 
18, 2003) (clarifying that in order to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, notwithstanding 
language in 38 C.F.R. § 3.304(b) that only applies to clear 
and unmistakable evidence standard to establishing that 
disability existed prior to service).  This argument appears 
to be an attempt to raise the change in law exception to the 
new and material evidence requirement (see Routen v. Brown, 
142 F.3d 1434 (Fed.Cir. 1998) and Spencer v. Brown, 17 F.3d 
368 (Fed.Cir. 1994); cf. Hicks v. West, 12 Vet.App. 86, 91 
(1998)), and to obtain a readjudication of the original April 
1945 rating decision.  In adjudicating the claim on appeal, 
the RO should fully address the points recently raised by the 
veteran's representative.  

The Board also emphasizes that the supplemental SOC (SSOC) 
that explains the bases for the RO's determinations must 
include citation to and discussion of the correct legal 
standard under 38 C.F.R. § 3.156, which sets forth the 
criteria for reopening previously disallowed claims for 
petitions filed before August 29, 2001, and that is the 
applicable criteria in this case as the veteran's petition to 
reopen was received August 21, 2001.  In this regard, the 
Board notes that the June 2003 SOC includes citation to the 
version of 38 C.F.R. § 3.156 applicable to petitions to 
reopen filed after August 29, 2001.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Martinsburg VAMC all outstanding medical 
records pertaining to the veteran's 
claimed heart disability, from January 
1996 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the veteran's petition 
to reopen his claim for service connection 
for a heart disability, in light of all 
pertinent evidence and legal authority (to 
particularly include the version of 
38 C.F.R. § 3.156 applicable to petitions 
to reopen filed prior to August 29, 2001).  
In adjudicating the claim, the RO must 
document its consideration of 
representative's apparent arguments that 
OGC Prec.Op. 3-2003 (a) establishes a 
change in law requirement to the new and 
material evidence requirement; and (b) 
provides a basis for de novo adjudication 
of the claim originally denied in April 
1945.  

6.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
(to include the correct version of 
38 C.F.R. § 3.156 applicable to petitions 
to reopen filed prior to August 29, 2001, 
and OGC Prec. Op. 3-2003) and clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



